CORRECTED NOTICE OF ALLOWANCE
Claims 1 and 4-18 are drawn to an allowable product.
The amendments filed 05/13/2021 overcome the Double Patenting and Section 103 rejections made in the Non-Final Rejection mailed 02/17/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art Ehrnsperger et al. (US 2015/0073366 A1) in view of Suzuki et al. (US 6,165,160 A) and in further view of Kreuzer (US 2012/0316529 A1) for the reasons explained in Applicant’s Arguments/Remarks filed 05/13/2021.
Specifically, the cited art of record, namely Suzuki, does not teach or suggest placing fold lines in a crotch region, but regions adjacent to said crotch region. Further, Kreuzer explicitly teaches away, as explained by Applicant, from having absorbent material in the fold lines but desires for the folding area to have no absorbent material in said fold line areas which have a minimum basis weight of absorbent material. Thus, adjusting the combination of references to meet the claimed structures, namely the location and structure of said fold lines would render the references unsatisfactory for the intended purpose. As such, claims 1 and 4-18 are passed to issue.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783